Cole, L
That the action was barred by the statute of limitations of Kansas, if the action had been brought there, is not controverted; for the defendant resided there not only two years, the period fixed by the Kansas statute, but about ten years. By our statute, the limitation is ten years (Rev., § 2740); and the time during which a defendant is a non-resident is not included (Rev., § 2745); so, it is equally clear that, by these sections, the action is not barred here. It is, however, further enacted (Rev., § 2746): “ But when a cause of action has been fully barred by the laws of any country where the defendant has previously resided, such bar shall be the same defense here as though it had arisen under the provisions of this chapter.” By section 10, chapter 167 of Laws of 1870, this sentence is amended by adding: “ But this section shall not apply to causes of action arising within this State.”
The point made by appellant is, that defendant cannot rely upon the Kansas' statute, having been a resident of this State before he went to Kansas. In our view this fact makes no difference, since the cause of action did not arise in this State, and the plaintiff was. not a citizen here with the defendant during his residence. The question is, not what would the courts have held, upon common-law principles, as respects the lex loci contractus or lex fori applicable to the contract sued on, but what is the proper construction of the statute? The agreed facts show that the cause of action did not arise within this State, and that the defendant has previously resided in Kansas, by the laws of which country the cause of action has been fully barred. Indeed, there seems to be no room for construction ; the language of the statute is too plain, and the case too clearly within it, to admit of any doubt as to its construction. The cases of Sloan v. Waugh, 18 Iowa, 226, and Petchell v. Hopkins, 19 id. 535, are in perfect accord with this holding. There is nothing in either of those cases *146intimating that' a former residence in Iowa, “ previously to his removal ” to it again from another State whither he had gone, would defeat his right to the benefit of this section of the statute of limitations. Neither of the cases say “ previously to his first removal,” nor does the statute say so. Any other construction of the statute, than as herein given, would make a residence in Iowa a misfortune— contrary to all experience.
Affirmed.